United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-40577
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

VICTOR MANUEL MENDOZA-OCHOA, also known as
Tomas Claro-Alfaro,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-754-1
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Victor Manuel Mendoza-Ochoa appeals from his guilty-plea

conviction of possession with intent to distribute cocaine.        He

contends, for the first time on appeal, that 21 U.S.C. § 841 was

rendered unconstitutional by Apprendi v. New Jersey, 530 U.S. 466

(2000), because drug types and quantities should be treated as

elements of the offense of possession with intent to distribute.

Mendoza concedes that his argument runs counter to this court’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40577
                                -2-

caselaw; he raises the issue to preserve it for Supreme Court

review.

     Because Mendoza did not raise his Apprendi issue in the

district court, his contention is reviewed under the plain-error

standard.   United States v. Vasquez, 298 F.3d 354, 356 (5th

Cir.), cert. denied, 123 S. Ct. 546 (2002).   Apprendi did not

render 21 U.S.C. § 841 facially unconstitutional.   Id. at 360.

Mendoza has not shown error, plain or otherwise.

     AFFIRMED.